Dismissed and Memorandum Opinion filed May 24, 2007







Dismissed
and Memorandum Opinion filed May 24, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00896-CV
____________
 
MARVIN DENNIS FRENCH,
Appellant
 
V.
 
CHARLENE J. FRENCH,
Appellee
 

 
On Appeal from the 257th District
Court
Harris County, Texas
Trial Court Cause No.
2002-60241
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed October 6, 2006.  The clerk=s record was filed on November 8,
2006.  The reporter=s record was filed January 10, 2007.  Appellant=s brief was originally due on
February 9, 2007.  Two extensions of time to file appellant=s brief were granted.  On April 5,
2007, a third motion for extension was denied by order issued.  The order stated
that the court would dismiss the appeal for want of prosecution unless
appellant filed a brief on or before April 26, 2007.  No brief was filed. 




On the
date the brief was due, appellant filed a fourth motion for extension.  We deny
the motion, and in accordance with our order of April 5, 2007, we order the
appeal dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 24,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.